Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated August 20, 2001 (People v Israel, 294 AD2d 449 [2002]), affirming a judgment of the Supreme Court, Kings County, rendered February 22, 1999.
Ordered that the application is denied.
*542The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Ritter, J.R, H. Miller, Krausman and Luciano, JJ., concur.